Citation Nr: 0209796	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of right knee degenerative joint disease with 
limitation of motion, currently rated as 10 percent 
disabling.  

(The claim of entitlement to an increased rating for 
postoperative arthrotomy and relaxation, lateral and internal 
cruciate ligaments, right knee, currently evaluated as 20 
percent disabling will be the subject of a later decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1977.  

He appealed a July 1997 Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision denying a disability 
rating in excess of 10 percent for the right knee 
postoperative arthrotomy ligament disability, currently rated 
as 20 percent disabling, and continues that appeal.

Additionally, a review of the provisions of 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001) and 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2002) reveals that the 
veteran also has, for all intents and purposes, been 
processed for and perfected an appeal of the initial 
assignment of a 10 percent rating for right knee degenerative 
joint disease with limitation of motion.  Namely, he was 
given a copy of the April 2001 rating decision and his appeal 
rights, he testified during a hearing before the undersigned 
in September 2000 about why the disabling effects of his 
disability warrant the compensation he seeks, he was provided 
pertinent criteria on rating such disability in the April 
2001 supplemental statement of the case, and he seeks, 
overall, additional compensation for his right "knee" 
disability.  

The Board is not, at this time, considering the evaluation of 
the instability of the knee.  Rather, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing the 
claim.

FINDING OF FACT

The veteran's right knee degenerative joint disease is 
productive of slight limitation of motion on flexion, with 
flexion being able to be accomplished to 120 degrees.


CONCLUSION OF LAW

Right knee degenerative joint disease with limitation of 
motion is no more than 10 percent disabling.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claim in 
the rating decisions, the statement of the case, the 
supplemental statement of the case, the videoconference 
hearing before the undersigned, and the other correspondence.  
The Board concludes that the discussions in these documents 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records are of record, as are VA examination and 
treatment reports and a September 2000 private medical 
examination report.  The veteran was advised during the 
hearing before the undersigned that he could submit 
additional evidence, and he submitted some evidence 
thereafter.  Reasonable VA attempts to assist the veteran in 
obtaining necessary evidence have been made, and he has been 
advised as recently as June 2002 that he has the right to 
submit additional evidence.  Questions were asked of the 
veteran during the hearing in September 2000.  Compliance 
with 38 C.F.R. § 3.103 (2001) and VCAA is present.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.  
Examinations have been conducted.  The VA documents informed 
the veteran of the actions that the VA did take or would 
take.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and an examination is not necessary.  VA's duties have been 
fulfilled.  As such, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of his claims, 
as set forth below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].  
For the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  Accordingly, the Board may 
proceed with a discussion of the matters at issue.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.321(a).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  

There is X-ray evidence of right knee arthritis as reflected 
by the April 2001 VA examination report.  The veteran's right 
knee degenerative joint disease is rated as 10 percent 
disabling under Diagnostic Code 5010-5260.  Diagnostic Code 
5010 provides that traumatic arthritis is rated as 
degenerative arthritis, which is listed at Diagnostic Code 
5003.  Diagnostic Code 5003 provides for rating degenerative 
arthritis based on limitation of motion.  The veteran is 
already rated directly under the clause in Diagnostic Code 
5003 which provides that when there is X-ray evidence of 
arthritis and the limitation of motion which is present is 
noncompensable under the appropriate Diagnostic Code -- the 
appropriate code being Diagnostic Code 5260 and requiring leg 
flexion limited to 45 degrees for a 10 percent rating to be 
assigned -- a 10 percent rating is assigned.  

The veteran's flexion is to 120 degrees and normal flexion is 
to 140 degrees.  See the April 2001 VA examination report and 
38 C.F.R. § 4.71a, Plate II (2001).  As stated above, the 
criteria for a 10 percent rating under Diagnostic Code 5260 
require leg flexion limited to 45 degrees.  The criteria for 
a 20 percent rating under Diagnostic Code 5260 require 
flexion limited to 30 degrees.

In this case, the evidence shows that the veteran has right 
knee flexion to 120 degrees.  Thus, a disability rating in 
excess of 10 percent can not be obtained by resorting to 
Diagnostic Code 5260 alone.  

A higher evaluation, however, may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or due to deformity or other pathology, or due to 
less or more movement than normal (including due to 
ligamentous relaxation), weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
or atrophy of disuse.  The applicable regulations and the 
prohibition against pyramiding in 38 C.F.R. § 4.14 (2001) do 
not forbid consideration of a higher rating based on 
functional limitation.  Id.  However, functional impairment 
must be adequately supported by clinical findings.  A little 
used part of the musculoskeletal system may be expected to 
show evidence of disuse either through atrophy, the condition 
of the skin, absence of normal callosity, or the like. 38 
C.F.R. §§ 4.40, 4.45.

In this case, the veteran had very slight retropatellar 
grating on VA examination in April 2001.  On private 
evaluation in September 2000, he had good resisted effort to 
forced knee extension, and he had good power in the 
hamstrings.  

Thus, the Board concludes that the veteran's right knee 
degenerative joint disease does not cause limitation of 
function which is the equivalent of limitation of leg flexion 
to 30 degrees.  He is able to flex his leg pretty well (e.g., 
to 120 degrees as compared to a normal range of motion to 140 
degrees per 38 C.F.R. § 4.71a, Plate II) and has good flexion 
strength and slight crepitus.  The Board accepts that the 
veteran has functional impairment.  However, even when all 
functional impairment due to the arthritis is considered, 
neither the objective evidence nor the subjective evidence 
establishes that functional use is limited to 45 degrees or 
that there is significant limitation of extension. The Board 
is also aware that the examiner determined that there was 
marked functional impairment.  However, he did not segregate 
the impairment of instability from the limitation of motion.  
The September 2000 evidence from Dr. Ward also established 
that the veteran was able to walk without assistive devices, 
except a brace and he was able to toe and heel walk, thus 
demonstrating actual functional use of the knee.  In regard 
to the instability, that issue is the subject of separate 
development.  In regard to scaring, there is no indication 
that the scars are tender, painful or result in functional 
impairment.  Therefore, a separate evaluation for the scar is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

The record must also establish that as a result of actions 
during the appeal, the evaluation for the instability was 
raised from 10 to 20 percent, a 10 percent evaluation was 
assigned for arthritis of the right knee, a 10 percent 
evaluation was assigned for limitation of motion of the left 
knee and a 20 percent evaluation was assigned for instability 
of the left knee.

Extraschedular consideration

In July 1998, the RO considered the matter of an 
extraschedular rating, and decided against referral for 
extraschedular consideration.  It stated that factors 
warranting submission for extraschedular consideration were 
not in evidence, namely, that there was no evidence that this 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

Referral for an extraschedular evaluation is warranted where 
the service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The September 2000 private examination report indicates that 
the veteran had been employed for 15 years after service in 
aircraft and airframe maintenance.  He had been a systems 
inspection consultant, with his job including retrofitting 
and instrument modification.  

The evidence is to the effect that the veteran's right knee 
disability in combination with other disabilities, such as 
his left knee disability and his psychiatric disability, 
might combine to produce marked interference with employment.  
However, the evidence shows that standing alone, the 
veteran's right knee disability does not produce marked 
interference with employment.  

The June 1998 VA examination report and September 2000 
hearing testimony show that after he quit working in his 
"regular" job, aviation, because that job entailed crawling 
on his knees and he became unable to crawl on them, and also 
because he was taking medications for psychiatric disease and 
could not pass drug tests for aircraft maintenance, he became 
a construction manager overseeing placement of scaffolding 
and various types of equipment.  In essence, the right knee 
problem might have prevented the veteran from crawling on the 
right knee and might have contributed to his being unable to 
work in tight spaces, but that was part of his old job and 
not part of his construction manager job.  He testified that 
his right knee disability merely "limited" activities such 
as hunting, fishing, and walking.  The regular schedular 
standards are thus adequate.  They compensate based on the 
average impairment of earning capacity in civil 
"occupations" (emphasis added), and the veteran is not 
shown to have marked interference with construction 
management due to his service-connected right knee problems.  

The regular schedular standards apply as the record shows 
that the veteran is able to work in another civil occupation 
without marked interference with employment caused to him by 
his service-connected right knee disability.  An exceptional 
case warranting referral for extraschedular consideration 
thus is not present.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.


ORDER

An evaluation in excess of 10 percent for right knee 
degenerative joint disease with limitation of motion is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

